[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON THE DEFENDANT'S MOTION TO REARGUE
The defendant's Motion to Reargue the Court's July 10, 1998 Order of Dissolution (#136) is hereby granted to the following limited extent and denied in all other respects.
1. The following sentence is added to paragraph 3 of the July 10, 1998 order: The husband shall turn over to the wife on or before September 24, 1998 the following items of personal property: her keep safe boxes, decorative angels, and ceramics. The parties shall cooperate with each other through their counsel to divide any other personal property in the marital residence, including family photos, with the court retaining jurisdiction of the case for this limited purpose. Any disputes shall first be referred to Family Relations for mediation.
2. Paragraph 9 of the order is deleted and is replaced by the following: Husband's Business Interest. The husband has an unliquidated and disputed claim against his former business, Mill Plain Auto Body and Associates. The husband shall pay to the wife fifty percent of any net recovery actually received by the husband from this claim if the claim is resolved and this payment is made to the wife on or before January 15, 1999; if this claim is not resolved and payment is not made to the wife on or before January 15, 1999, then the husband shall pay to the wife the sum of $40,000.00 or fifty percent of any net recovery actually received by the husband whichever is greater. This net recovery makes allowance for the plaintiff's legal fees, costs and CT Page 15257 expenses.
So ordered December 16, 1998.
Stevens, J.